--------------------------------------------------------------------------------

Exhibit 10.1
 
[graphic01.jpg]
 STANDARD SUBLEASE  (Short-form to be used with post 1995 AIR leases)  (NOTE: DO
NOT USE IF LESS THAN ENTIRE PREMISES ARE BEING SUBLET. FOR SITUATIONS  WHERE THE
PREMISES ARE TO BE OCCUPIED BY MORE THAN ONE TENANT OR SUBTENANT USE THE
"STANDARD SUBLEASE--MULTI-TENANT" FORM)  1.  Basic Provisions ("Basic
Provisions").  1.1  Parties: This Sublease ("Sublease"), dated for reference
purposes only April  25, 2017  ,  is made by and between NantMobile,
LLC.  ("Sublessor") and  Support.com, Inc.  ("Sublessee"),  (collectively the
"Parties", or individually a "Party").  1.2 Premises: That certain real
property, including all improvements therein, and commonly known by the
streetaddress of 1200 Crossman Avenue, Sunnyvale  located in the County of Santa
Clara  , State of California  and generally described as (describe briefly the
nature of the property) Suite  210-240 consisting of  approximately 6,283
RSF  ("Premises").  1.3  Term: 0  years and 11  months commencing May 1,
2017  ("Commencement Date")  and ending March 31, 2018  ("Expiration
Date").  1.4  Early Possession: If the Premises are available Sublessee may have
non-exclusive possession of the Premises  commencing April 29, 2017  ("Early
Possession Date").  1.5  Base Rent: $ 6,911.30  per month ("Base
Rent"),  payable on the First  day of each month commencing  May 1, 2017   If
this box is checked, there are provisions in this Lease for the Base Rent to be
adjusted.  1.6  Base Rent and Other Monies Paid Upon Execution:  (a)  Base Rent:
$ 6,911.30  for the period  (b)  Security Deposit: $6,911.30  ("Security
Deposit").  (c)  Association Fees: $N/A  for the period  (d)  Other:
$N/A  for  (e)  Total Due Upon Execution of this Lease: $13,822.60  1.7  Agreed
Use: The Premises shall be used and occupied only for software development and
any  other similar legal use.  and for no other purposes.  1.8  Real Estate
Brokers:  (a) Representation: The following real estate brokers ( the "Brokers")
and brokerage relationships exist in this  transaction (check applicable
boxes):   Cushman & Wakefield  represents Sublessor exclusively ("Sublessor's
Broker");   Avison Young  represents Sublessee exclusively ("Sublessee's
Broker"); or    represents both Sublessor and Sublessee ("Dual Agency").  (b)
Payment to Brokers: Upon execution and delivery of this Sublease by both
Parties, Subessor shall pay to the Brokers the  brokerage fee agreed to in a
separate written agreement (or if there is no such agreement, the sum of - or 7
% of the total Base Rent. To be split4% to Avison Young and 3% to Cushman &
Wakefield) for the brokerage services rendered by the Brokers.  1.9 Guarantor.
The obligations of the Sublessee under this Sublease shall be guaranteed by
N/A  (”Guarantor“).  1.10 Attachments. Attached hereto are the following, all of
which constitute a part of this Sublease:   an Addendum consisting of
Paragraphs  14  through  17  ;   a plot plan depicting the Premises; a Work
Letter;   a copy of the master lease and any and all amendments to such lease
(collectively the "Master Lease");  PAGE 1 OF 6  _________INITIALS  ©1997 - AIR
COMMERCIAL REAL ESTATE ASSOCIATION  FORM SBS-8-12/16E 
 

--------------------------------------------------------------------------------

[graphic02.jpg]
  other (specify):  2.  Premises.  2.1  Letting. Sublessor hereby subleases to
Sublessee, and Sublessee hereby subleases from Sublessor, the  Premises, for the
term, at the rental, and upon all of the terms, covenants and conditions set
forth in this Sublease. While theapproximate square footage of the Premises may
have been used in the marketing of the Premises for purposes of comparison,
theBase Rent stated herein is NOT tied to square footage and is not subject to
adjustment should the actual size be determined to bedifferent. Note: Sublessee
is advised to verify the actual size prior to executing this Sublease.  2.2
Condition. Sublessor shall deliver the Premises to Sublessee broom clean and
free of debris on theCommencement Date or the Early Possession Date, whichever
first occurs ("Start Date"), and warrants that the existing electrical,plumbing,
fire sprinkler, lighting, heating, ventilating and air conditioning systems
("HVAC"), and any items which the Sublessor isobligated to construct pursuant to
the Work Letter attached hereto, if any, other than those constructed by
Sublessee, shall be in goodoperating condition on said date. If a non-compliance
with such warranty exists as of the Start Date, or if one of such systems
orelements should malfunction or fail within the appropriate warranty period,
Sublessor shall, as Sublessor's sole obligation with respectto such matter,
except as otherwise provided in this Sublease, promptly after receipt of written
notice from Sublessee setting forth withspecificity the nature and extent of
such non-compliance, malfunction or failure, rectify same at Sublessor's
expense. The warrantyperiods shall be as follows: (i) 6 months as to the HVAC
systems, and (ii) 30 days as to the remaining systems and other elements.
IfSublessee does not give Sublessor the required notice within the appropriate
warranty period, correction of any such non-compliance,malfunction or failure
shall be the obligation of Sublessee at Sublessee's sole cost and expense.  2.3
Compliance. Sublessor warrants that any improvements, alterations or utility
installations made or installed by or onbehalf of Sublessor to or on the
Premises comply with all applicable covenants or restrictions of record and
applicable building codes,regulations and ordinances ("Applicable Requirements")
in effect on the date that they were made or installed. Sublessor makes
nowarranty as to the use to which Sublessee will put the Premises or to
modifications which may be required by the Americans withDisabilities Act or any
similar laws as a result of Sublessee's use. NOTE: Sublessee is responsible for
determining whether or notthe zoning and other Applicable Requirements are
appropriate for Sublessee's intended use, and acknowledges that pastuses of the
Premises may no longer be allowed. If the Premises do not comply with said
warranty, Sublessor shall, except asotherwise provided, promptly after receipt
of written notice from Sublessee setting forth with specificity the nature and
extent of suchnon-compliance, rectify the same.  2.4 Acknowledgements. Sublessee
acknowledges that: (a) it has been given an opportunity to inspect and
measurethe Premises, (b) it has been advised by Sublessor and/or Brokers to
satisfy itself with respect to the size and condition of thePremises (including
but not limited to the electrical, HVAC and fire sprinkler systems, security,
environmental aspects, andcompliance with Applicable Requirements and the
Americans with Disabilities Act), and their suitability for Sublessee's intended
use,  (c) Sublessee has made such investigation as it deems necessary with
reference to such matters and assumes all responsibilitytherefor as the same
relate to its occupancy of the Premises, (d) it is not relying on any
representation as to the size of the Premisesmade by Brokers or Sublessor, (e)
the square footage of the Premises was not material to Sublessee's decision to
sublease thePremises and pay the Rent stated herein, and (f) neither Sublessor,
Sublessor's agents, nor Brokers have made any oral or writtenrepresentations or
warranties with respect to said matters other than as set forth in this
Sublease. In addition, Sublessoracknowledges that: (i) Brokers have made no
representations, promises or warranties concerning Sublessee's ability to honor
theSublease or suitability to occupy the Premises, and (ii) it is Sublessor's
sole responsibility to investigate the financial capability and/orsuitability of
all proposed tenants.  2.5  Americans with Disabilities Act. In the event that
as a result of Sublessee's use, or intended use, of the Premises  the Americans
with Disabilities Act or any similar law requires modifications or the
construction or installation of improvements in or to  the Premises, Building,
Project and/or Common Areas, the Parties agree that such modifications,
construction or improvements shall  be made at:  Sublessor's expense 
Sublessee's expense.  3.  Possession.  3.1  Early Possession. Any provision
herein granting Sublessee Early Possession of the Premises is subject to
and  conditioned upon the Premises being available for such possession prior to
the Commencement Date. Any grant of Early Possessiononly conveys a non-exclusive
right to occupy the Premises. If Sublessee totally or partially occupies the
Premises prior to theCommencement Date, the obligation to pay Base Rent shall be
abated for the period of such Early Possession. All other terms of thisSublease
(including but not limited to the obligations to pay Sublessee's Share of Common
Area Operating Expenses, Real PropertyTaxes and insurance premiums and to
maintain the Premises) shall, however, be in effect during such period. Any such
EarlyPossession shall not affect the Expiration Date.  3.2 Delay in
Commencement. Sublessor agrees to use its best commercially reasonable efforts
to deliver possessionof the Premises by the Commencement Date. If, despite said
efforts, Sublessor is unable to deliver possession as agreed, the rightsand
obligations of Sublessor and Sublessee shall be as set forth in Paragraph 3.3 of
the Master Lease (as modified by Paragraph 6.3of this Sublease).  3.3 Sublessee
Compliance. Sublessor shall not be required to tender possession of the Premises
to Sublessee untilSublessee complies with its obligation to provide evidence of
insurance. Pending delivery of such evidence, Sublessee shall berequired to
perform all of its obligations under this Sublease from and after the Start
Date, including the payment of Rent,notwithstanding Sublessor's election to
withhold possession pending receipt of such evidence of insurance. Further, if
Sublessee isrequired to perform any other conditions prior to or concurrent with
the Start Date, the Start Date shall occur but Sublessor may electto withhold
possession until such conditions are satisfied.  PAGE 2 OF
6  _________INITIALS  ©1997 - AIR COMMERCIAL REAL ESTATE ASSOCIATION  FORM
SBS-8-12/16E 
 

--------------------------------------------------------------------------------

[graphic03.jpg]
 4.  Rent and Other Charges.  4.1  Rent Defined. All monetary obligations of
Sublessee to Sublessor under the terms of this Sublease (except for
the  Security Deposit) are deemed to be rent ("Rent"). Rent shall be payable in
lawful money of the United States to Sublessor at theaddress stated herein or to
such other persons or at such other places as Sublessor may designate in
writing.  4.2 Utilities. Sublessee shall pay for all water, gas, heat, light,
power, telephone, trash disposal and other utilities andservices supplied to the
Premises, together with any taxes thereon. Per Addendum.  5. Security Deposit.
The rights and obligations of Sublessor and Sublessee as to said Security
Deposit shall be as set forth inParagraph 5 of the Master Lease (as modified by
Paragraph 6.3 of this Sublease).  6.  Master Lease.  6.1  Sublessor is the
lessee of the Premises by virtue of the "Master Lease", wherein Joe Elek DBA
Jo-El  Associates  is the lessor, hereinafter the "Master Lessor".  6.2  This
Sublease is and shall be at all times subject and subordinate to the Master
Lease.  6.3  The terms, conditions and respective obligations of Sublessor and
Sublessee to each other under this Sublease  shall be the terms and conditions
of the Master Lease except for those provisions of the Master Lease which are
directly contradictedby this Sublease in which event the terms of this Sublease
document shall control over the Master Lease. Therefore, for the purposesof this
Sublease, wherever in the Master Lease the word ”Lessor“ is used it shall be
deemed to mean the Sublessor herein andwherever in the Master Lease the word
”Lessee“ is used it shall be deemed to mean the Sublessee herein.  6.4 During
the term of this Sublease and for all periods subsequent for obligations which
have arisen prior to thetermination of this Sublease, Sublessee does hereby
expressly assume and agree to perform and comply with, for the benefit
ofSublessor and Master Lessor, each and every obligation of Sublessor under the
Master Lease except for the following paragraphswhich are excluded therefrom:
1.3,1.4, 1.5, 1.6, 1.7, 1.10, Addendum to Master Lease, Amendmentdated March 9,
2016 (except that the reference therein to the term extending through March31,
2018 applies)  6.5 The obligations that Sublessee has assumed under paragraph
6.4 hereof are hereinafter referred to as the"Sublessee's Assumed Obligations".
The obligations that sublessee has not assumed under paragraph 6.4 hereof are
hereinafterreferred to as the "Sublessor's Remaining Obligations".  6.6
Sublessee shall hold Sublessor free and harmless from all liability, judgments,
costs, damages, claims or demands,including reasonable attorneys fees, arising
out of Sublessee's failure to comply with or perform Sublessee's Assumed
Obligations.  6.7 Sublessor agrees to maintain the Master Lease during the
entire term of this Sublease, subject, however, to anyearlier termination of the
Master Lease without the fault of the Sublessor, and to comply with or perform
Sublessor's RemainingObligations and to hold Sublessee free and harmless from
all liability, judgments, costs, damages, claims or demands arising out
ofSublessor's failure to comply with or perform Sublessor's Remaining
Obligations.  6.8  Sublessor represents to Sublessee that the Master Lease is in
full force and effect and that no default exists on the  part of any Party to
the Master Lease.  7.  Assignment of Sublease and Default.  7.1  Sublessor
hereby assigns and transfers to Master Lessor Sublessor's interest in this
Sublease, subject however to  the provisions of Paragraph 8.2 hereof.  7.2
Master Lessor, by executing this document, agrees that until a Default shall
occur in the performance of Sublessor'sObligations under the Master Lease, that
Sublessor may receive, collect and enjoy the Rent accruing under this Sublease.
However, ifSublessor shall Default in the performance of its obligations to
Master Lessor then Master Lessor may, at its option, receive andcollect,
directly from Sublessee, all Rent owing and to be owed under this Sublease. In
the event, however, that the amount collectedby Master Lessor exceeds
Sublessor's obligations any such excess shall be refunded to Sublessor. Master
Lessor shall not, byreason of this assignment of the Sublease nor by reason of
the collection of the Rent from the Sublessee, be deemed liable toSublessee for
any failure of the Sublessor to perform and comply with Sublessor's Remaining
Obligations.  7.3 Sublessor hereby irrevocably authorizes and directs Sublessee
upon receipt of any written notice from the MasterLessor stating that a Default
exists in the performance of Sublessor's obligations under the Master Lease, to
pay to Master Lessor theRent due and to become due under the Sublease. Sublessor
agrees that Sublessee shall have the right to rely upon any suchstatement and
request from Master Lessor, and that Sublessee shall pay such Rent to Master
Lessor without any obligation or right toinquire as to whether such Default
exists and notwithstanding any notice from or claim from Sublessor to the
contrary and Sublessorshall have no right or claim against Sublessee for any
such Rent so paid by Sublessee.  7.4  No changes or modifications shall be made
to this Sublease without the consent of Master Lessor.  8.  Consent of Master
Lessor.  8.1  In the event that the Master Lease requires that Sublessor obtain
the consent of Master Lessor to any subletting by  Sublessor then, this Sublease
shall not be effective unless, within 10 days of the date hereof, Master Lessor
signs this Subleasethereby giving its consent to this Subletting.  8.2 In the
event that the obligations of the Sublessor under the Master Lease have been
guaranteed by third parties thenneither this Sublease, nor the Master Lessor's
consent, shall be effective unless, within 10 days of the date hereof, said
guarantorssign this Sublease thereby giving their consent to this Sublease.  8.3
In the event that Master Lessor does give such consent then:  PAGE 3 OF
6  _________  INITIALS  ©1997 - AIR COMMERCIAL REAL ESTATE ASSOCIATION  FORM
SBS-8-12/16E 
 

--------------------------------------------------------------------------------

[graphic04.jpg]
 (a) Such consent shall not release Sublessor of its obligations or alter the
primary liability of Sublessor to pay  the Rent and perform and comply with all
of the obligations of Sublessor to be performed under the Master
Lease.  (b)  The acceptance of Rent by Master Lessor from Sublessee or any one
else liable under the Master Lease  shall not be deemed a waiver by Master
Lessor of any provisions of the Master Lease.  (c)  The consent to this Sublease
shall not constitute a consent to any subsequent subletting or
assignment.  (d)  In the event of any Default of Sublessor under the Master
Lease, Master Lessor may proceed directly  against Sublessor, any guarantors or
any one else liable under the Master Lease or this Sublease without first
exhausting MasterLessor's remedies against any other person or entity liable
thereon to Master Lessor.  (e) Master Lessor may consent to subsequent
sublettings and assignments of the Master Lease or this  Sublease or any
amendments or modifications thereto without notifying Sublessor or any one else
liable under the Master Lease andwithout obtaining their consent and such action
shall not relieve such persons from liability.  (f) In the event that Sublessor
shall Default in its obligations under the Master Lease, then Master Lessor,
at  its option and without being obligated to do so, may require Sublessee to
attorn to Master Lessor in which event Master Lessor shallundertake the
obligations of Sublessor under this Sublease from the time of the exercise of
said option to termination of this Subleasebut Master Lessor shall not be liable
for any prepaid Rent nor any Security Deposit paid by Sublessee, nor shall
Master Lessor beliable for any other Defaults of the Sublessor under the
Sublease.  (g) Unless directly contradicted by other provisions of this
Sublease, the consent of Master Lessor to this  Sublease shall not constitute an
agreement to allow Sublessee to exercise any options which may have been granted
to Sublessor inthe Master Lease (see Paragraph 39.2 of the Master Lease).  8.4
The signatures of the Master Lessor and any Guarantors of Sublessor at the end
of this document shall constitutetheir consent to the terms of this
Sublease.  8.5 Master Lessor acknowledges that, to the best of Master Lessor's
knowledge, no Default presently exists under theMaster Lease of obligations to
be performed by Sublessor and that the Master Lease is in full force and
effect.  8.6 In the event that Sublessor Defaults under its obligations to be
performed under the Master Lease by Sublessor,Master Lessor agrees to deliver to
Sublessee a copy of any such notice of default. Sublessee shall have the right
to cure any Defaultof Sublessor described in any notice of default if Sublessee
does so within the same number of days set forth in the notice of defaultgiven
to Sublessor. If such Default is cured by Sublessee then Sublessee shall have
the right of reimbursement and offset from andagainst Sublessor.  9.  Additional
Brokers Commissions.  9.1  Sublessor agrees that if Sublessee exercises any
option or right of first refusal as granted by Sublessor herein, or  any option
or right substantially similar thereto, either to extend the term of this
Sublease, to renew this Sublease, to purchase thePremises, or to lease or
purchase adjacent property which Sublessor may own or in which Sublessor has an
interest, then Sublessorshall pay to Broker a fee in accordance with the
schedule of Broker in effect at the time of the execution of this
Sublease.Notwithstanding the foregoing, Sublessor's obligation under this
Paragraph is limited to a transaction in which Sublessor is acting as
aSublessor, lessor or seller.  9.2 If a separate brokerage fee agreement is
attached then Master Lessor agrees that if Sublessee shall exercise anyoption or
right of first refusal granted to Sublessee by Master Lessor in connection with
this Sublease, or any option or rightsubstantially similar thereto, either to
extend or renew the Master Lease, to purchase the Premises or any part thereof,
or to lease orpurchase adjacent property which Master Lessor may own or in which
Master Lessor has an interest, or if Broker is the procuringcause of any other
lease or sale entered into between Sublessee and Master Lessor pertaining to the
Premises, any part thereof, orany adjacent property which Master Lessor owns or
in which it has an interest, then as to any of said transactions, Master Lessor
shallpay to Broker a fee, in cash, in accordance with the schedule attached to
such brokerage fee agreement.  9.3 Any fee due from Sublessor or Master Lessor
hereunder shall be due and payable upon the exercise of any option toextend or
renew, upon the execution of any new lease, or, in the event of a purchase, at
the close of escrow.  9.4 Any transferee of Sublessor's interest in this
Sublease, or of Master Lessor's interest in the Master Lease, byaccepting an
assignment thereof, shall be deemed to have assumed the respective obligations
of Sublessor or Master Lessor underthis Paragraph 9. Broker shall be deemed to
be a third-party beneficiary of this paragraph 9.  10. Representations and
Indemnities of Broker Relationships. The Parties each represent and warrant to
the other that it hashad no dealings with any person, firm, broker or finder
(other than the Brokers, if any) in connection with this Sublease, and that
noone other than said named Brokers is entitled to any commission or finder's
fee in connection herewith. Sublessee and Sublessor doeach hereby agree to
indemnify, protect, defend and hold the other harmless from and against
liability for compensation or chargeswhich may be claimed by any such unnamed
broker, finder or other similar party by reason of any dealings or actions of
theindemnifying Party, including any costs, expenses, attorneys' fees reasonably
incurred with respect thereto.  11. Attorney's fees. If any Party or Broker
brings an action or proceeding involving the Premises whether founded in
tort,contract or equity, or to declare rights hereunder, the Prevailing Party
(as hereafter defined) in any such proceeding, action, or appealthereon, shall
be entitled to reasonable attorneys' fees. Such fees may be awarded in the same
suit or recovered in a separate suit,whether or not such action or proceeding is
pursued to decision or judgment. The term, "Prevailing Party" shall include,
withoutlimitation, a Party or Broker who substantially obtains or defeats the
relief sought, as the case may be, whether by compromise,settlement, judgment,
or the abandonment by the other Party or Broker of its claim or defense. The
attorneys' fees award shall not becomputed in accordance with any court fee
schedule, but shall be such as to fully reimburse all attorneys' fees reasonably
incurred. Inaddition, Sublessor shall be entitled to attorneys' fees, costs and
expenses incurred in the preparation and service of notices of Defaultand
consultations in connection therewith, whether or not a legal action is
subsequently commenced in connection with such Default or  PAGE 4 OF
6  _________INITIALS  ©1997 - AIR COMMERCIAL REAL ESTATE ASSOCIATION  FORM
SBS-8-12/16E 
 

--------------------------------------------------------------------------------

[graphic05.jpg]
 resulting Breach ($200 is a reasonable minimum per occurrence for such services
and consultation).  12. No Prior or Other Agreements; Broker Disclaimer. This
Sublease contains all agreements between the Parties withrespect to any matter
mentioned herein, and no other prior or contemporaneous agreement or
understanding shall be effective.Sublessor and Sublessee each represents and
warrants to the Brokers that it has made, and is relying solely upon, its
owninvestigation as to the nature, quality, character and financial
responsibility of the other Party to this Sublease and as to the use,nature,
quality and character of the Premises. Brokers have no responsibility with
respect thereto or with respect to any default orbreach hereof by either Party.
The liability (including court costs and attorneys' fees), of any Broker with
respect to negotiation,execution, delivery or performance by either Sublessor or
Sublessee under this Sublease or any amendment or modification heretoshall be
limited to an amount up to the fee received by such Broker pursuant to this
Sublease; provided, however, that the foregoinglimitation on each Broker's
liability shall not be applicable to any gross negligence or willful misconduct
of such Broker.  13.  Accessibility; Americans with Disabilities Act.  (a)  The
Premises:   Have not undergone an inspection by a Certified Access Specialist
(CASp). Note: A Certified Access Specialist (CASp) can inspectthe subject
premises and determine whether the subject premises comply with all of the
applicable construction-related accessibilitystandards under state law. Although
state law does not require a CASp inspection of the subject premises, the
commercial propertyowner or lessor may not prohibit the lessee or tenant from
obtaining a CASp inspection of the subject premises for the occupancy
orpotential occupancy of the lessee or tenant, if requested by the lessee or
tenant. The parties shall mutually agree on the arrangementsfor the time and
manner of the CASp inspection, the payment of the fee for the CASp inspection,
and the cost of making any repairsnecessary to correct violations of
construction-related accessibility standards within the premises.   Have
undergone an inspection by a Certified Access Specialist (CASp) and it was
determined that the Premises met all applicableconstruction-related
accessibility standards pursuant to California Civil Code §55.51 et seq. Lessee
acknowledges that it received acopy of the inspection report at least 48 hours
prior to executing this Lease and agrees to keep such report confidential. Have
undergone an inspection by a Certified Access Specialist (CASp) and it was
determined that the Premises did not meet allapplicable construction-related
accessibility standards pursuant to California Civil Code §55.51 et seq. Lessee
acknowledges that itreceived a copy of the inspection report at least 48 hours
prior to executing this Lease and agrees to keep such report confidentialexcept
as necessary to complete repairs and corrections of violations of construction
related accessibility standards.  In the event that the Premises have been
issued an inspection report by a CASp the Lessor shall provide a copy of the
disabilityaccess inspection certificate to Lessee within 7 days of the execution
of this Lease.  (b) Since compliance with the Americans with Disabilities Act
(ADA) and other state and local accessibility  statutes are dependent upon
Lessee's specific use of the Premises, Lessor makes no warranty or
representation as to whether or notthe Premises comply with ADA or any similar
legislation. In the event that Lessee's use of the Premises requires
modifications oradditions to the Premises in order to be in compliance with ADA
or other accessibility statutes, Lessee agrees to make any suchnecessary
modifications and/or additions at Lessee's expense.  ATTENTION: NO
REPRESENTATION OR RECOMMENDATION IS MADE BY THE AIR COMMERCIAL REAL
ESTATEASSOCIATION OR BY ANY REAL ESTATE BROKER AS TO THE LEGAL SUFFICIENCY,
LEGAL EFFECT, OR TAXCONSEQUENCES OF THIS SUBLEASE OR THE TRANSACTION TO WHICH IT
RELATES. THE PARTIES ARE URGED TO:  1. SEEK ADVICE OF COUNSEL AS TO THE LEGAL
AND TAX CONSEQUENCES OF THIS SUBLEASE.  2. RETAIN APPROPRIATE CONSULTANTS TO
REVIEW AND INVESTIGATE THE CONDITION OF THE PREMISES. SAIDINVESTIGATION SHOULD
INCLUDE BUT NOT BE LIMITED TO: THE POSSIBLE PRESENCE OF HAZARDOUS SUBSTANCES,THE
ZONING OF THE PROPERTY, THE STRUCTURAL INTEGRITY, THE CONDITION OF THE ROOF AND
OPERATINGSYSTEMS, AND THE SUITABILITY OF THE PREMISES FOR SUBLESSEE'S INTENDED
USE.  WARNING: IF THE SUBJECT PROPERTY IS LOCATED IN A STATE OTHER THAN
CALIFORNIA, CERTAIN PROVISIONS OFTHE SUBLEASE MAY NEED TO BE REVISED TO COMPLY
WITH LAWS OF THE STATE IN WHICH THE PROPERTY ISLOCATED  PAGE 5 OF
6  _________INITIALS  ©1997 - AIR COMMERCIAL REAL ESTATE ASSOCIATION  FORM
SBS-8-12/16E 
 

--------------------------------------------------------------------------------

[graphic06.jpg]
 Executed at:  Executed at:  On:  On:  By Sublessee:  Support.com,
Inc.  By:  Name Printed:  Rick Bloom  Title:  CEO  By:  By:  Name Printed:  Name
Printed:  Title:  Title:  Address:  Address:  Telephone:(  )  Telephone:(  )  Facsimile:(  )  Facsimile:(  )  Email:  Email:  Email:  Email:  Federal
ID No.  Federal ID No.  BROKER:  BROKER:  Avison Young  Cushman &
Wakefield  Attn:  Attn:  Title:  Title:  Address:  Address:  Telephone:(  )  Telephone:(  )  Facsimile:(  )  Facsimile:(  )  Email:  Email:  Federal
ID No.  Federal ID No.  Broker/Agent BRE License #:  Broker/Agent BRE License
#:  Consent to the above Sublease is hereby given.  Executed at:  Executed
at:  On:  On:  By Master Lessor: By Guarantor(s):  By:  Name
Printed:Address:  By:  Name Printed:Title:  By:  Name
Printed:  By:  Address:  Name
Printed:  Title:  Address:  Telephone:(  )  Facsimile:(  )  Email:  Federal ID
No.  NOTICE: These forms are often modified to meet changing requirements of law
and industry needs. Always write or call to make sure you are utilizing the most
current form: AIR Commercial Real Estate Association, 500 N Brand Blvd, Suite
900, Glendale, CA 91203.  Telephone No. (213) 687-8777. Fax No.: (213)
687-8616.  ©Copyright 1997 By AIR Commercial Real Estate Association. All rights
reserved. No part of these works may be reproduced in any form without
permission in writing.  PAGE 6 OF 6  _________INITIALS  ©1997 - AIR COMMERCIAL
REAL ESTATE ASSOCIATION  FORM SBS-8-12/16E 
 

--------------------------------------------------------------------------------

[graphic07.jpg]
 ADDENDUM NUMBER 1  To AIR Commercial Real Estate Association Standard Sublease
Short Form  PREMISES:  1200 Crossman Avenue, Suite 210-240, Sunnyvale,
California  SUBLESSOR:  NantMobile, LLC  SUBLESSEE:  Support.com,
Inc.  EFFECTIVE DATE: May 1, 2017  In the event of any inconsistency between
this Addendum and the Sublease, the terms of thisAddendum hereto shall control.
In the event of any conflict between the Sublease and theMaster Lease, the
Sublease shall control as between Sublessor and
Sublessee.  14.  Tenant  Sublessor, at Sublessor’s sole cost and expense, shall
remove  Improvements.  all furniture items and contents not specified in writing
as  “Furniture and Items to Remain” in Schedule 1, prior to FridayApril 28, 2017
at 11:59 PM PST. Any and all furniture anditems that remain in the Premises as
of the CommencementDate shall become the property of the Sublessee pursuant
tothe Furniture Letter Agreement dated of even date herewithand attached in
Schedule 1 to Addendum. In return, Sublesseeshall pay Sublessor $1.00, the
receipt and acceptance of whichis hereby acknowledged by the Sublessor. At the
expiration orearlier termination of the Sublease, Sublessee shall be
solelyobligated to remove, at Sublessee’s sole cost, all such furnitureand items
that remain in the Premises as of theCommencement Date. In the event Sublessee
fails to removesuch furniture and items, Sublessor shall have the right to do
soat Subtenant’s cost (which costs may be deducted from theSecurity
Deposit).  15.  Utilities &  Notwithstanding anything in the Master Lease or
Sublease to  Operating  the contrary, Sublessor and Sublessee agree that the
Base  Expenses  Rent payable by Sublessee is inclusive of all
Operating  Expenses, management fees and utilities otherwise payable bySublessee
hereunder, with the sole exception that Sublesseeshall pay for all of the
following charges in addition to BaseRent: Sublessee’s monthly PG&E charges,
janitorial servicessupplied to the Premises, the payment of the Building’s
monthlyinternet fees of $400.00 per month, the cost of any
othertelecommunications or data communication services requiredby Sublessee, the
cost of any repairs required due to damagecaused to the Premises or the Building
caused by Sublessee orany of its employees, agents or invitees and any
otheradditional services requested or desired by Sublessee forSublessee’s use of
the Premises. On or beforeCommencement Date, Sublessee shall transfer the
current  1 
 

--------------------------------------------------------------------------------

[graphic08.jpg]
 PG&E bill to its name and shall be solely responsible for all  charges from the
Commencement Date through the expirationof the Sublease. In addition, Sublessee
shall be solelyresponsible for obtaining janitorial services for the Premises,
atits sole cost (and shall comply with maintain the Premises inthe condition
required under the Master Lease).  16.  Condition and  Notwithstanding anything
in the Master Lease or Sublease to  Compliance  the contrary, Sublessee shall
not be responsible for any  damages, defaults, non-compliance of any
Applicable  Requirements occurring or arising prior to the CommencementDate. For
the avoidance of doubt, Sublessee’s AssumedObligations shall not include any
obligation, requirement or costarising prior to the Commencement Date. Sublessee
acceptsthe Premises “as is” and shall restore the Premises to thecondition
received by Sublessee on the Commencement Date.  17.  Sublessee and  Sublessee
recognizes and agrees that Sublessor is not in a  Sublessor  position to render
any of the services to be provided by Master  Obligations  Lessor under the
terms of the Master Lease. Therefore,  notwithstanding anything to the contrary
contained in this  Sublease, Sublessee agrees that performance by Sublessor
ofits obligations hereunder are conditional upon due performanceby Master Lessor
of its corresponding obligations under theMaster Lease and Sublessor shall not
be liable to Sublesseefor any default of Master Lessor under the Master Lease.
Asbetween Sublessor and Sublessee, in the event of any conflictbetween any of
the terms and conditions of the Master Leaseand this Sublease, this Sublease
shall prevail and control.Further, Subleseee hereby expressly acknowledges that
anyservices, including, without limitation, janitorial services,building
services, access and repair and maintenance that arerequired to be provided by
“Lessor” under the Lease shall beprovided by Master Lessor (and not Sublessor)
and Sublessorshall have no obligation to provide any such services toSublessee
and/or the Sublease Premises.  [signatures on next page]  2 
 

--------------------------------------------------------------------------------

[graphic09.jpg]
 Sublessor:  Sublessee:  NantMobile, LLC  Support.com,
Inc.  By:  ____  Name:  Rick Bloom  _______  Its:  CEO  _______  3 
 

--------------------------------------------------------------------------------

[graphic10.jpg]
 SCHEDULE 1  Furniture and Items to Remain and  Furniture Letter
Agreement  1.  Furniture and ltems to Remain  Those items mutually agreed upon
and identified with blue moving stickers at the Premises.The Parties agree that
identifying the items to remain is being performed mutually betweenthem, and
given the small number of items to remain, such items will not be an impediment
tocommencing the Sublease and Sublessee taking occupancy as contemplated
therein.  2. Furniture Letter Agreement  (attached)  4 
 

--------------------------------------------------------------------------------

[graphic11.jpg]
 NANTMOBILE, LLC9920 JEFFERSON BLVD.CULVER CITY, CA 90232  April 28,
2017  Support.com, Inc.  Re: Furniture Letter Agreement  Dear
Sir/Madam:  Support.com, Inc. (the “Sublessee”) and NantMobile, LLC (the
“Sublessor”) entered into a sublease  agreement (the “Sublease”) as of the date
hereof for that certain premises commonly known as Suite210 - 240 consisting of
approximately 6,283 rentable square feet located at 1200 Crossman
Ave.,Sunnyvale, CA (the “Premises”).  In connection therewith, upon execution of
the Sublease and for good and valuable consideration of onedollar ($1.00), the
receipt of which is hereby acknowledged by Sublessor, the Sublessor does
herebybargain, sell, assign, transfer and set over to Sublessee all furniture
and any other personal propertyitems located in the Premises as of the
commencement date of the Sublease (“Transferred Properties”).With respect to the
Transferred Properties, Sublessor makes no representations or warranties of
anykind or nature whatsoever, express or implied, including without limitation,
as to any warranty ofmerchantability or fitness for a particular purpose, any
and all such warranties being hereby expresslydisclaimed. Sublessee hereby
accepts the Transferred Properties in “AS IS, WHERE IS” condition and“WITH ALL
FAULTS.”  Upon expiration or termination of the Sublease, Sublessee agrees to
remove, at its sole cost, allTransferred Properties out of the Premises on or
prior to the expiration date.  [REST OF THE PAGE INTENTIONALLY LEFT BLANK]  5 
 

--------------------------------------------------------------------------------

[graphic12.jpg]
 This letter agreement may be executed in one or more counterparts, each of
which shall be deemed anoriginal but which together shall constitute one and the
same instrument. This letter agreement and theSublease contain the entire
understanding of the parties hereto with respect to the subject matterhereof,
and no prior or other written or oral agreement or undertaking pertaining to any
such mattershall be effective for any purpose. This letter agreement may not be
modified, nor may any right orobligation hereunder be waived orally, and no such
amendment or modification shall be effective forany purpose unless it is in
writing and signed by both parties.  AGREED AND
ACCEPTED,  SUBLESSEE:  Suppport.com, Inc.  __  Name: Rick Bloom  Title: CEO  6 
 

--------------------------------------------------------------------------------

[graphic13.jpg]

 

--------------------------------------------------------------------------------

[graphic14.jpg]

 

--------------------------------------------------------------------------------

[graphic15.jpg]

 

--------------------------------------------------------------------------------

[graphic16.jpg]

 

--------------------------------------------------------------------------------

[graphic17.jpg]

 

--------------------------------------------------------------------------------

[graphic18.jpg]

 

--------------------------------------------------------------------------------

[graphic19.jpg]

 

--------------------------------------------------------------------------------

[graphic20.jpg]

 

--------------------------------------------------------------------------------

[graphic21.jpg]

 

--------------------------------------------------------------------------------

[graphic22.jpg]

 

--------------------------------------------------------------------------------

[graphic23.jpg]

 

--------------------------------------------------------------------------------

[graphic24.jpg]

 

--------------------------------------------------------------------------------

[graphic25.jpg]

 

--------------------------------------------------------------------------------

[graphic26.jpg]

 

--------------------------------------------------------------------------------

[graphic27.jpg]

 

--------------------------------------------------------------------------------

[graphic28.jpg]

 

--------------------------------------------------------------------------------

[graphic29.jpg]

 

--------------------------------------------------------------------------------

[graphic30.jpg]
 
 
STANDARD SUBLEASE (Short-form to be used with post 1995 AIR leases) (NOTE: DO
NOT USE IF LESS THAN ENTIRE PREMISES ARE BEING SUBLET. FOR SITUATIONS WHERE THE
PREMISES ARE TO BE OCCUPIED BY MORE THAN ONE TENANT OR SUBTENANT USE THE
"STANDARD SUBLEASE--MULTI-TENANT" FORM) 1. Basic Provisions ("Basic
Provisions"). 1.1 Parties: This Sublease ("Sublease"), dated for reference
purposes only April 25, 2017 , is made by and between NantMobile, LLC.
("Sublessor") and Support.com, Inc. ("Sublessee"), (collectively the "Parties",
or individually a "Party"). 1.2 Premises: That certain real property, including
all improvements therein, and commonly known by the street address of 1200
Crossman Avenue, Sunnyvale located in the County of Santa Clara , State of
California and generally described as (describe briefly the nature of the
property) Suite 210-240 consisting of approximately 6,283 RSF ("Premises"). 1.3
Term: 0 years and 11 months commencing May 1, 2017 ("Commencement Date") and
ending March 31, 2018 ("Expiration Date"). 1.4 Early Possession: If the Premises
are available Sublessee may have non-exclusive possession of the Premises
commencing April 29, 2017 ("Early Possession Date"). 1.5 Base Rent: $ 6,911.30
per month ("Base Rent"), payable on the First day of each month commencing May
1, 2017   If this box is checked, there are provisions in this Lease for the
Base Rent to be adjusted. 1.6 Base Rent and Other Monies Paid Upon Execution:
(a) Base Rent: $ 6,911.30 for the period . (b) Security Deposit: $6,911.30
("Security Deposit"). (c) Association Fees: $N/A for the period (d) Other: $N/A
for . (e) Total Due Upon Execution of this Lease: $13,822.60 1.7 Agreed Use: The
Premises shall be used and occupied only for software development and any other
similar legal use. and for no other purposes. 1.8 Real Estate Brokers: (a)
Representation: The following real estate brokers ( the "Brokers") and brokerage
relationships exist in this transaction (check applicable boxes):   Cushman &
Wakefield represents Sublessor exclusively ("Sublessor's Broker");   Avison
Young represents Sublessee exclusively ("Sublessee's Broker"); or   represents
both Sublessor and Sublessee ("Dual Agency"). (b) Payment to Brokers: Upon
execution and delivery of this Sublease by both Parties, Subessor shall pay to
the Brokers the brokerage fee agreed to in a separate written agreement (or if
there is no such agreement, the sum of - or 7 % of the total Base Rent. To be
split 4% to Avison Young and 3% to Cushman & Wakefield) for the brokerage
services rendered by the Brokers. 1.9 Guarantor. The obligations of the
Sublessee under this Sublease shall be guaranteed by N/A (”Guarantor“). 1.10
Attachments. Attached hereto are the following, all of which constitute a part
of this Sublease:   an Addendum consisting of Paragraphs 14 through 17 ;   a
plot plan depicting the Premises;   a Work Letter;   a copy of the master lease
and any and all amendments to such lease (collectively the "Master Lease"); 
PAGE 1 OF 6   INITIALS INITIALS ©1997 - AIR COMMERCIAL REAL ESTATE ASSOCIATION
FORM SBS-8-12/16E   other (specify): . 2. Premises. 2.1 Letting. Sublessor
hereby subleases to Sublessee, and Sublessee hereby subleases from Sublessor,
the Premises, for the term, at the rental, and upon all of the terms, covenants
and conditions set forth in this Sublease. While the approximate square footage
of the Premises may have been used in the marketing of the Premises for purposes
of comparison, the Base Rent stated herein is NOT tied to square footage and is
not subject to adjustment should the actual size be determined to be different.
Note: Sublessee is advised to verify the actual size prior to executing this
Sublease. 2.2 Condition. Sublessor shall deliver the Premises to Sublessee broom
clean and free of debris on the Commencement Date or the Early Possession Date,
whichever first occurs ("Start Date"), and warrants that the existing
electrical, plumbing, fire sprinkler, lighting, heating, ventilating and air
conditioning systems ("HVAC"), and any items which the Sublessor is obligated to
construct pursuant to the Work Letter attached hereto, if any, other than those
constructed by Sublessee, shall be in good operating condition on said date. If
a non-compliance with such warranty exists as of the Start Date, or if one of
such systems or elements should malfunction or fail within the appropriate
warranty period, Sublessor shall, as Sublessor's sole obligation with respect to
such matter, except as otherwise provided in this Sublease, promptly after
receipt of written notice from Sublessee setting forth with specificity the
nature and extent of such non-compliance, malfunction or failure, rectify same
at Sublessor's expense. The warranty periods shall be as follows: (i) 6 months
as to the HVAC systems, and (ii) 30 days as to the remaining systems and other
elements. If Sublessee does not give Sublessor the required notice within the
appropriate warranty period, correction of any such non-compliance, malfunction
or failure shall be the obligation of Sublessee at Sublessee's sole cost and
expense. 2.3 Compliance. Sublessor warrants that any improvements, alterations
or utility installations made or installed by or on behalf of Sublessor to or on
the Premises comply with all applicable covenants or restrictions of record and
applicable building codes, regulations and ordinances ("Applicable
Requirements") in effect on the date that they were made or installed. Sublessor
makes no warranty as to the use to which Sublessee will put the Premises or to
modifications which may be required by the Americans with Disabilities Act or
any similar laws as a result of Sublessee's use. NOTE: Sublessee is responsible
for determining whether or not the zoning and other Applicable Requirements are
appropriate for Sublessee's intended use, and acknowledges that past uses of the
Premises may no longer be allowed. If the Premises do not comply with said
warranty, Sublessor shall, except as otherwise provided, promptly after receipt
of written notice from Sublessee setting forth with specificity the nature and
extent of such non-compliance, rectify the same. 2.4 Acknowledgements. Sublessee
acknowledges that: (a) it has been given an opportunity to inspect and measure
the Premises, (b) it has been advised by Sublessor and/or Brokers to satisfy
itself with respect to the size and condition of the Premises (including but not
limited to the electrical, HVAC and fire sprinkler systems, security,
environmental aspects, and compliance with Applicable Requirements and the
Americans with Disabilities Act), and their suitability for Sublessee's intended
use, (c) Sublessee has made such investigation as it deems necessary with
reference to such matters and assumes all responsibility therefor as the same
relate to its occupancy of the Premises, (d) it is not relying on any
representation as to the size of the Premises made by Brokers or Sublessor, (e)
the square footage of the Premises was not material to Sublessee's decision to
sublease the Premises and pay the Rent stated herein, and (f) neither Sublessor,
Sublessor's agents, nor Brokers have made any oral or written representations or
warranties with respect to said matters other than as set forth in this
Sublease. In addition, Sublessor acknowledges that: (i) Brokers have made no
representations, promises or warranties concerning Sublessee's ability to honor
the Sublease or suitability to occupy the Premises, and (ii) it is Sublessor's
sole responsibility to investigate the financial capability and/or suitability
of all proposed tenants. 2.5 Americans with Disabilities Act. In the event that
as a result of Sublessee's use, or intended use, of the Premises the Americans
with Disabilities Act or any similar law requires modifications or the
construction or installation of improvements in or to the Premises, Building,
Project and/or Common Areas, the Parties agree that such modifications,
construction or improvements shall be made at:   Sublessor's expense  
Sublessee's expense. 3. Possession. 3.1 Early Possession. Any provision herein
granting Sublessee Early Possession of the Premises is subject to and
conditioned upon the Premises being available for such possession prior to the
Commencement Date. Any grant of Early Possession only conveys a non-exclusive
right to occupy the Premises. If Sublessee totally or partially occupies the
Premises prior to the Commencement Date, the obligation to pay Base Rent shall
be abated for the period of such Early Possession. All other terms of this
Sublease (including but not limited to the obligations to pay Sublessee's Share
of Common Area Operating Expenses, Real Property Taxes and insurance premiums
and to maintain the Premises) shall, however, be in effect during such period.
Any such Early Possession shall not affect the Expiration Date. 3.2 Delay in
Commencement. Sublessor agrees to use its best commercially reasonable efforts
to deliver possession of the Premises by the Commencement Date. If, despite said
efforts, Sublessor is unable to deliver possession as agreed, the rights and
obligations of Sublessor and Sublessee shall be as set forth in Paragraph 3.3 of
the Master Lease (as modified by Paragraph 6.3 of this Sublease). 3.3 Sublessee
Compliance. Sublessor shall not be required to tender possession of the Premises
to Sublessee until Sublessee complies with its obligation to provide evidence of
insurance. Pending delivery of such evidence, Sublessee shall be required to
perform all of its obligations under this Sublease from and after the Start
Date, including the payment of Rent, notwithstanding Sublessor's election to
withhold possession pending receipt of such evidence of insurance. Further, if
Sublessee is required to perform any other conditions prior to or concurrent
with the Start Date, the Start Date shall occur but Sublessor may elect to
withhold possession until such conditions are satisfied.  PAGE 2 OF 6   INITIALS
INITIALS ©1997 - AIR COMMERCIAL REAL ESTATE ASSOCIATION FORM SBS-8-12/16E 4.
Rent and Other Charges. 4.1 Rent Defined. All monetary obligations of Sublessee
to Sublessor under the terms of this Sublease (except for the Security Deposit)
are deemed to be rent ("Rent"). Rent shall be payable in lawful money of the
United States to Sublessor at the address stated herein or to such other persons
or at such other places as Sublessor may designate in writing. 4.2 Utilities.
Sublessee shall pay for all water, gas, heat, light, power, telephone, trash
disposal and other utilities and services supplied to the Premises, together
with any taxes thereon. Per Addendum. 5. Security Deposit. The rights and
obligations of Sublessor and Sublessee as to said Security Deposit shall be as
set forth in Paragraph 5 of the Master Lease (as modified by Paragraph 6.3 of
this Sublease). 6. Master Lease. 6.1 Sublessor is the lessee of the Premises by
virtue of the "Master Lease", wherein Joe Elek DBA Jo-El Associates is the
lessor, hereinafter the "Master Lessor". 6.2 This Sublease is and shall be at
all times subject and subordinate to the Master Lease. 6.3 The terms, conditions
and respective obligations of Sublessor and Sublessee to each other under this
Sublease shall be the terms and conditions of the Master Lease except for those
provisions of the Master Lease which are directly contradicted by this Sublease
in which event the terms of this Sublease document shall control over the Master
Lease. Therefore, for the purposes of this Sublease, wherever in the Master
Lease the word ”Lessor“ is used it shall be deemed to mean the Sublessor herein
and wherever in the Master Lease the word ”Lessee“ is used it shall be deemed to
mean the Sublessee herein. 6.4 During the term of this Sublease and for all
periods subsequent for obligations which have arisen prior to the termination of
this Sublease, Sublessee does hereby expressly assume and agree to perform and
comply with, for the benefit of Sublessor and Master Lessor, each and every
obligation of Sublessor under the Master Lease except for the following
paragraphs which are excluded therefrom: 1.3, 1.4, 1.5, 1.6, 1.7, 1.10, Addendum
to Master Lease, Amendment dated March 9, 2016 (except that the reference
therein to the term extending through March 31, 2018 applies) . 6.5 The
obligations that Sublessee has assumed under paragraph 6.4 hereof are
hereinafter referred to as the "Sublessee's Assumed Obligations". The
obligations that sublessee has not assumed under paragraph 6.4 hereof are
hereinafter referred to as the "Sublessor's Remaining Obligations". 6.6
Sublessee shall hold Sublessor free and harmless from all liability, judgments,
costs, damages, claims or demands, including reasonable attorneys fees, arising
out of Sublessee's failure to comply with or perform Sublessee's Assumed
Obligations. 6.7 Sublessor agrees to maintain the Master Lease during the entire
term of this Sublease, subject, however, to any earlier termination of the
Master Lease without the fault of the Sublessor, and to comply with or perform
Sublessor's Remaining Obligations and to hold Sublessee free and harmless from
all liability, judgments, costs, damages, claims or demands arising out of
Sublessor's failure to comply with or perform Sublessor's Remaining Obligations.
6.8 Sublessor represents to Sublessee that the Master Lease is in full force and
effect and that no default exists on the part of any Party to the Master Lease.
7. Assignment of Sublease and Default. 7.1 Sublessor hereby assigns and
transfers to Master Lessor Sublessor's interest in this Sublease, subject
however to the provisions of Paragraph 8.2 hereof. 7.2 Master Lessor, by
executing this document, agrees that until a Default shall occur in the
performance of Sublessor's Obligations under the Master Lease, that Sublessor
may receive, collect and enjoy the Rent accruing under this Sublease. However,
if Sublessor shall Default in the performance of its obligations to Master
Lessor then Master Lessor may, at its option, receive and collect, directly from
Sublessee, all Rent owing and to be owed under this Sublease. In the event,
however, that the amount collected by Master Lessor exceeds Sublessor's
obligations any such excess shall be refunded to Sublessor. Master Lessor shall
not, by reason of this assignment of the Sublease nor by reason of the
collection of the Rent from the Sublessee, be deemed liable to Sublessee for any
failure of the Sublessor to perform and comply with Sublessor's Remaining
Obligations. 7.3 Sublessor hereby irrevocably authorizes and directs Sublessee
upon receipt of any written notice from the Master Lessor stating that a Default
exists in the performance of Sublessor's obligations under the Master Lease, to
pay to Master Lessor the Rent due and to become due under the Sublease.
Sublessor agrees that Sublessee shall have the right to rely upon any such
statement and request from Master Lessor, and that Sublessee shall pay such Rent
to Master Lessor without any obligation or right to inquire as to whether such
Default exists and notwithstanding any notice from or claim from Sublessor to
the contrary and Sublessor shall have no right or claim against Sublessee for
any such Rent so paid by Sublessee. 7.4 No changes or modifications shall be
made to this Sublease without the consent of Master Lessor. 8. Consent of Master
Lessor. 8.1 In the event that the Master Lease requires that Sublessor obtain
the consent of Master Lessor to any subletting by Sublessor then, this Sublease
shall not be effective unless, within 10 days of the date hereof, Master Lessor
signs this Sublease thereby giving its consent to this Subletting. 8.2 In the
event that the obligations of the Sublessor under the Master Lease have been
guaranteed by third parties then neither this Sublease, nor the Master Lessor's
consent, shall be effective unless, within 10 days of the date hereof, said
guarantors sign this Sublease thereby giving their consent to this Sublease. 8.3
In the event that Master Lessor does give such consent then:  PAGE 3 OF 6   
INITIALS INITIALS ©1997 - AIR COMMERCIAL REAL ESTATE ASSOCIATION FORM
SBS-8-12/16E (a) Such consent shall not release Sublessor of its obligations or
alter the primary liability of Sublessor to pay the Rent and perform and comply
with all of the obligations of Sublessor to be performed under the Master Lease.
(b) The acceptance of Rent by Master Lessor from Sublessee or any one else
liable under the Master Lease shall not be deemed a waiver by Master Lessor of
any provisions of the Master Lease. (c) The consent to this Sublease shall not
constitute a consent to any subsequent subletting or assignment. (d) In the
event of any Default of Sublessor under the Master Lease, Master Lessor may
proceed directly against Sublessor, any guarantors or any one else liable under
the Master Lease or this Sublease without first exhausting Master Lessor's
remedies against any other person or entity liable thereon to Master Lessor. (e)
Master Lessor may consent to subsequent sublettings and assignments of the
Master Lease or this Sublease or any amendments or modifications thereto without
notifying Sublessor or any one else liable under the Master Lease and without
obtaining their consent and such action shall not relieve such persons from
liability. (f) In the event that Sublessor shall Default in its obligations
under the Master Lease, then Master Lessor, at its option and without being
obligated to do so, may require Sublessee to attorn to Master Lessor in which
event Master Lessor shall undertake the obligations of Sublessor under this
Sublease from the time of the exercise of said option to termination of this
Sublease but Master Lessor shall not be liable for any prepaid Rent nor any
Security Deposit paid by Sublessee, nor shall Master Lessor be liable for any
other Defaults of the Sublessor under the Sublease. (g) Unless directly
contradicted by other provisions of this Sublease, the consent of Master Lessor
to this Sublease shall not constitute an agreement to allow Sublessee to
exercise any options which may have been granted to Sublessor in the Master
Lease (see Paragraph 39.2 of the Master Lease). 8.4 The signatures of the Master
Lessor and any Guarantors of Sublessor at the end of this document shall
constitute their consent to the terms of this Sublease. 8.5 Master Lessor
acknowledges that, to the best of Master Lessor's knowledge, no Default
presently exists under the Master Lease of obligations to be performed by
Sublessor and that the Master Lease is in full force and effect. 8.6 In the
event that Sublessor Defaults under its obligations to be performed under the
Master Lease by Sublessor, Master Lessor agrees to deliver to Sublessee a copy
of any such notice of default. Sublessee shall have the right to cure any
Default of Sublessor described in any notice of default if Sublessee does so
within the same number of days set forth in the notice of default given to
Sublessor. If such Default is cured by Sublessee then Sublessee shall have the
right of reimbursement and offset from and against Sublessor. 9. Additional
Brokers Commissions. 9.1 Sublessor agrees that if Sublessee exercises any option
or right of first refusal as granted by Sublessor herein, or any option or right
substantially similar thereto, either to extend the term of this Sublease, to
renew this Sublease, to purchase the Premises, or to lease or purchase adjacent
property which Sublessor may own or in which Sublessor has an interest, then
Sublessor shall pay to Broker a fee in accordance with the schedule of Broker in
effect at the time of the execution of this Sublease. Notwithstanding the
foregoing, Sublessor's obligation under this Paragraph is limited to a
transaction in which Sublessor is acting as a Sublessor, lessor or seller. 9.2
If a separate brokerage fee agreement is attached then Master Lessor agrees that
if Sublessee shall exercise any option or right of first refusal granted to
Sublessee by Master Lessor in connection with this Sublease, or any option or
right substantially similar thereto, either to extend or renew the Master Lease,
to purchase the Premises or any part thereof, or to lease or purchase adjacent
property which Master Lessor may own or in which Master Lessor has an interest,
or if Broker is the procuring cause of any other lease or sale entered into
between Sublessee and Master Lessor pertaining to the Premises, any part
thereof, or any adjacent property which Master Lessor owns or in which it has an
interest, then as to any of said transactions, Master Lessor shall pay to Broker
a fee, in cash, in accordance with the schedule attached to such brokerage fee
agreement. 9.3 Any fee due from Sublessor or Master Lessor hereunder shall be
due and payable upon the exercise of any option to extend or renew, upon the
execution of any new lease, or, in the event of a purchase, at the close of
escrow. 9.4 Any transferee of Sublessor's interest in this Sublease, or of
Master Lessor's interest in the Master Lease, by accepting an assignment
thereof, shall be deemed to have assumed the respective obligations of Sublessor
or Master Lessor under this Paragraph 9. Broker shall be deemed to be a
third-party beneficiary of this paragraph 9. 10. Representations and Indemnities
of Broker Relationships. The Parties each represent and warrant to the other
that it has had no dealings with any person, firm, broker or finder (other than
the Brokers, if any) in connection with this Sublease, and that no one other
than said named Brokers is entitled to any commission or finder's fee in
connection herewith. Sublessee and Sublessor do each hereby agree to indemnify,
protect, defend and hold the other harmless from and against liability for
compensation or charges which may be claimed by any such unnamed broker, finder
or other similar party by reason of any dealings or actions of the indemnifying
Party, including any costs, expenses, attorneys' fees reasonably incurred with
respect thereto. 11. Attorney's fees. If any Party or Broker brings an action or
proceeding involving the Premises whether founded in tort, contract or equity,
or to declare rights hereunder, the Prevailing Party (as hereafter defined) in
any such proceeding, action, or appeal thereon, shall be entitled to reasonable
attorneys' fees. Such fees may be awarded in the same suit or recovered in a
separate suit, whether or not such action or proceeding is pursued to decision
or judgment. The term, "Prevailing Party" shall include, without limitation, a
Party or Broker who substantially obtains or defeats the relief sought, as the
case may be, whether by compromise, settlement, judgment, or the abandonment by
the other Party or Broker of its claim or defense. The attorneys' fees award
shall not be computed in accordance with any court fee schedule, but shall be
such as to fully reimburse all attorneys' fees reasonably incurred. In addition,
Sublessor shall be entitled to attorneys' fees, costs and expenses incurred in
the preparation and service of notices of Default and consultations in
connection therewith, whether or not a legal action is subsequently commenced in
connection with such Default or  PAGE 4 OF 6   INITIALS INITIALS ©1997 - AIR
COMMERCIAL REAL ESTATE ASSOCIATION FORM SBS-8-12/16E resulting Breach ($200 is a
reasonable minimum per occurrence for such services and consultation). 12. No
Prior or Other Agreements; Broker Disclaimer. This Sublease contains all
agreements between the Parties with respect to any matter mentioned herein, and
no other prior or contemporaneous agreement or understanding shall be effective.
Sublessor and Sublessee each represents and warrants to the Brokers that it has
made, and is relying solely upon, its own investigation as to the nature,
quality, character and financial responsibility of the other Party to this
Sublease and as to the use, nature, quality and character of the Premises.
Brokers have no responsibility with respect thereto or with respect to any
default or breach hereof by either Party. The liability (including court costs
and attorneys' fees), of any Broker with respect to negotiation, execution,
delivery or performance by either Sublessor or Sublessee under this Sublease or
any amendment or modification hereto shall be limited to an amount up to the fee
received by such Broker pursuant to this Sublease; provided, however, that the
foregoing limitation on each Broker's liability shall not be applicable to any
gross negligence or willful misconduct of such Broker. 13. Accessibility;
Americans with Disabilities Act. (a) The Premises:   Have not undergone an
inspection by a Certified Access Specialist (CASp). Note: A Certified Access
Specialist (CASp) can inspect the subject premises and determine whether the
subject premises comply with all of the applicable construction-related
accessibility standards under state law. Although state law does not require a
CASp inspection of the subject premises, the commercial property owner or lessor
may not prohibit the lessee or tenant from obtaining a CASp inspection of the
subject premises for the occupancy or potential occupancy of the lessee or
tenant, if requested by the lessee or tenant. The parties shall mutually agree
on the arrangements for the time and manner of the CASp inspection, the payment
of the fee for the CASp inspection, and the cost of making any repairs necessary
to correct violations of construction-related accessibility standards within the
premises.   Have undergone an inspection by a Certified Access Specialist (CASp)
and it was determined that the Premises met all applicable construction-related
accessibility standards pursuant to California Civil Code §55.51 et seq. Lessee
acknowledges that it received a copy of the inspection report at least 48 hours
prior to executing this Lease and agrees to keep such report confidential.  
Have undergone an inspection by a Certified Access Specialist (CASp) and it was
determined that the Premises did not meet all applicable construction-related
accessibility standards pursuant to California Civil Code §55.51 et seq. Lessee
acknowledges that it received a copy of the inspection report at least 48 hours
prior to executing this Lease and agrees to keep such report confidential except
as necessary to complete repairs and corrections of violations of construction
related accessibility standards. In the event that the Premises have been issued
an inspection report by a CASp the Lessor shall provide a copy of the disability
access inspection certificate to Lessee within 7 days of the execution of this
Lease. (b) Since compliance with the Americans with Disabilities Act (ADA) and
other state and local accessibility statutes are dependent upon Lessee's
specific use of the Premises, Lessor makes no warranty or representation as to
whether or not the Premises comply with ADA or any similar legislation. In the
event that Lessee's use of the Premises requires modifications or additions to
the Premises in order to be in compliance with ADA or other accessibility
statutes, Lessee agrees to make any such necessary modifications and/or
additions at Lessee's expense. ATTENTION: NO REPRESENTATION OR RECOMMENDATION IS
MADE BY THE AIR COMMERCIAL REAL ESTATE ASSOCIATION OR BY ANY REAL ESTATE BROKER
AS TO THE LEGAL SUFFICIENCY, LEGAL EFFECT, OR TAX CONSEQUENCES OF THIS SUBLEASE
OR THE TRANSACTION TO WHICH IT RELATES. THE PARTIES ARE URGED TO: 1. SEEK ADVICE
OF COUNSEL AS TO THE LEGAL AND TAX CONSEQUENCES OF THIS SUBLEASE. 2. RETAIN
APPROPRIATE CONSULTANTS TO REVIEW AND INVESTIGATE THE CONDITION OF THE PREMISES.
SAID INVESTIGATION SHOULD INCLUDE BUT NOT BE LIMITED TO: THE POSSIBLE PRESENCE
OF HAZARDOUS SUBSTANCES, THE ZONING OF THE PROPERTY, THE STRUCTURAL INTEGRITY,
THE CONDITION OF THE ROOF AND OPERATING SYSTEMS, AND THE SUITABILITY OF THE
PREMISES FOR SUBLESSEE'S INTENDED USE. WARNING: IF THE SUBJECT PROPERTY IS
LOCATED IN A STATE OTHER THAN CALIFORNIA, CERTAIN PROVISIONS OF THE SUBLEASE MAY
NEED TO BE REVISED TO COMPLY WITH LAWS OF THE STATE IN WHICH THE PROPERTY IS
LOCATED _  PAGE 5 OF 6   INITIALS INITIALS ©1997 - AIR COMMERCIAL REAL ESTATE
ASSOCIATION FORM SBS-8-12/16E Executed at: On: Executed at: On: By Sublessor: By
Sublessee: NantMobile, LLC. By: Name Printed: Title: By: Name Printed: Title:
Address: Telephone:( ) Facsimile:( ) Email: Email: Federal ID No. Support.com,
Inc. By: Name Printed: Title: By: Name Printed: Title: Address: Telephone:( )
Facsimile:( ) Email: Email: Federal ID No. BROKER: BROKER: Avison Young Attn:
Title: Address: Telephone:( ) Facsimile:( ) Email: Federal ID No. Broker/Agent
BRE License #: Cushman & Wakefield Attn: Title: Address: Telephone:( )
Facsimile:( ) Email: Federal ID No. Broker/Agent BRE License #: Consent to the
above Sublease is hereby given. Executed at: On: Executed at: On: By Master
Lessor: By Guarantor(s): By: Name Printed: Title: By: Name Printed: Title:
Address: Telephone:( ) Facsimile:( ) Email: Federal ID No. By: Name Printed:
Address: By: Name Printed: Address: NOTICE: These forms are often modified to
meet changing requirements of law and industry needs. Always write or call to
make sure you are utilizing the most current form: AIR Commercial Real Estate
Association, 500 N Brand Blvd, Suite 900, Glendale, CA 91203. Telephone No.
(213) 687-8777. Fax No.: (213) 687-8616. ©Copyright 1997 By AIR Commercial Real
Estate Association. All rights reserved. No part of these works may be
reproduced in any form without permission in writing.  PAGE 6 OF 6   INITIALS
INITIALS ©1997 - AIR COMMERCIAL REAL ESTATE ASSOCIATION FORM SBS-8-12/16E   1
ADDENDUM NUMBER 1 To AIR Commercial Real Estate Association Standard Sublease
Short Form PREMISES: 1200 Crossman Avenue, Suite 210-240, Sunnyvale, California
SUBLESSOR: NantMobile, LLC SUBLESSEE: Support.com, Inc. EFFECTIVE DATE: May 1,
2017 In the event of any inconsistency between this Addendum and the Sublease,
the terms of this Addendum hereto shall control. In the event of any conflict
between the Sublease and the Master Lease, the Sublease shall control as between
Sublessor and Sublessee. 14. Tenant Improvements. Sublessor, at Sublessor’s sole
cost and expense, shall remove all furniture items and contents not specified in
writing as “Furniture and Items to Remain” in Schedule 1, prior to Friday April
28, 2017 at 11:59 PM PST. Any and all furniture and items that remain in the
Premises as of the Commencement Date shall become the property of the Sublessee
pursuant to the Furniture Letter Agreement dated of even date herewith and
attached in Schedule 1 to Addendum. In return, Sublessee shall pay Sublessor
$1.00, the receipt and acceptance of which is hereby acknowledged by the
Sublessor. At the expiration or earlier termination of the Sublease, Sublessee
shall be solely obligated to remove, at Sublessee’s sole cost, all such
furniture and items that remain in the Premises as of the Commencement Date. In
the event Sublessee fails to remove such furniture and items, Sublessor shall
have the right to do so at Subtenant’s cost (which costs may be deducted from
the Security Deposit). 15. Utilities & Operating Expenses Notwithstanding
anything in the Master Lease or Sublease to the contrary, Sublessor and
Sublessee agree that the Base Rent payable by Sublessee is inclusive of all
Operating Expenses, management fees and utilities otherwise payable by Sublessee
hereunder, with the sole exception that Sublessee shall pay for all of the
following charges in addition to Base Rent: Sublessee’s monthly PG&E charges,
janitorial services supplied to the Premises, the payment of the Building’s
monthly internet fees of $400.00 per month, the cost of any other
telecommunications or data communication services required by Sublessee, the
cost of any repairs required due to damage caused to the Premises or the
Building caused by Sublessee or any of its employees, agents or invitees and any
other additional services requested or desired by Sublessee for Sublessee’s use
of the Premises. On or before Commencement Date, Sublessee shall transfer the
current 2 PG&E bill to its name and shall be solely responsible for all charges
from the Commencement Date through the expiration of the Sublease. In addition,
Sublessee shall be solely responsible for obtaining janitorial services for the
Premises, at its sole cost (and shall comply with maintain the Premises in the
condition required under the Master Lease). 16. Condition and Compliance
Notwithstanding anything in the Master Lease or Sublease to the contrary,
Sublessee shall not be responsible for any damages, defaults, non-compliance of
any Applicable Requirements occurring or arising prior to the Commencement Date.
For the avoidance of doubt, Sublessee’s Assumed Obligations shall not include
any obligation, requirement or cost arising prior to the Commencement Date.
Sublessee accepts the Premises “as is” and shall restore the Premises to the
condition received by Sublessee on the Commencement Date. 17. Sublessee and
Sublessor Obligations Sublessee recognizes and agrees that Sublessor is not in a
position to render any of the services to be provided by Master Lessor under the
terms of the Master Lease. Therefore, notwithstanding anything to the contrary
contained in this Sublease, Sublessee agrees that performance by Sublessor of
its obligations hereunder are conditional upon due performance by Master Lessor
of its corresponding obligations under the Master Lease and Sublessor shall not
be liable to Sublessee for any default of Master Lessor under the Master Lease.
As between Sublessor and Sublessee, in the event of any conflict between any of
the terms and conditions of the Master Lease and this Sublease, this Sublease
shall prevail and control. Further, Subleseee hereby expressly acknowledges that
any services, including, without limitation, janitorial services, building
services, access and repair and maintenance that are required to be provided by
“Lessor” under the Lease shall be provided by Master Lessor (and not Sublessor)
and Sublessor shall have no obligation to provide any such services to Sublessee
and/or the Sublease Premises. [signatures on next page] 3 Sublessor: Sublessee:
NantMobile, LLC Support.com, Inc. By:  _ By:   Name: _ Name:   Its: Its:   4
SCHEDULE 1 Furniture and Items to Remain and Furniture Letter Agreement 1.
Furniture and ltems to Remain Those items mutually agreed upon and identified
with blue moving stickers at the Premises. The Parties agree that identifying
the items to remain is being performed mutually between them, and given the
small number of items to remain, such items will not be an impediment to
commencing the Sublease and Sublessee taking occupancy as contemplated therein.
2. Furniture Letter Agreement (attached) 5 NANTMOBILE, LLC 9920 JEFFERSON BLVD.
CULVER CITY, CA 90232 April 28, 2017 Support.com, Inc. Re: Furniture Letter
Agreement Dear Sir/Madam: Support.com, Inc. (the “Sublessee”) and NantMobile,
LLC (the “Sublessor”) entered into a sublease agreement (the “Sublease”) as of
the date hereof for that certain premises commonly known as Suite 210 – 240
consisting of approximately 6,283 rentable square feet located at 1200 Crossman
Ave., Sunnyvale, CA (the “Premises”). In connection therewith, upon execution of
the Sublease and for good and valuable consideration of one dollar ($1.00), the
receipt of which is hereby acknowledged by Sublessor, the Sublessor does hereby
bargain, sell, assign, transfer and set over to Sublessee all furniture and any
other personal property items located in the Premises as of the commencement
date of the Sublease (“Transferred Properties”). With respect to the Transferred
Properties, Sublessor makes no representations or warranties of any kind or
nature whatsoever, express or implied, including without limitation, as to any
warranty of merchantability or fitness for a particular purpose, any and all
such warranties being hereby expressly disclaimed. Sublessee hereby accepts the
Transferred Properties in “AS IS, WHERE IS” condition and “WITH ALL FAULTS.”
Upon expiration or termination of the Sublease, Sublessee agrees to remove, at
its sole cost, all Transferred Properties out of the Premises on or prior to the
expiration date. [REST OF THE PAGE INTENTIONALLY LEFT BLANK] 6 This letter
agreement may be executed in one or more counterparts, each of which shall be
deemed an original but which together shall constitute one and the same
instrument. This letter agreement and the Sublease contain the entire
understanding of the parties hereto with respect to the subject matter hereof,
and no prior or other written or oral agreement or undertaking pertaining to any
such matter shall be effective for any purpose. This letter agreement may not be
modified, nor may any right or obligation hereunder be waived orally, and no
such amendment or modification shall be effective for any purpose unless it is
in writing and signed by both parties. SUBLESSOR: NantMobile, LLC _ _ Name:
Title: AGREED AND ACCEPTED, SUBLESSEE: Suppport.com, Inc. _  Name: Title:   ppp
, _


 

--------------------------------------------------------------------------------
